DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-9, 11-18 and 20 are pending in the application. Claims 1, 5, 7, 12-14 and 20 have been amended and claims 6, 10 and 19 have been canceled. 

Response to Arguments
Applicant’s arguments filed 05/18/2021 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 13, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of Masuda et al. (US Publication 2008/0193042 A1, hereafter Masuda).
	As per claim 1, Kogure teaches the invention substantially as claimed including a method (AB; FIG. 8) of processing a 360 degree video, the method being performed by at least one processor (FIG. 1), and the method comprising: 
determining an interest object in the 360 degree video (FIG. 4; FIG. 6; para. [0002]; [0089]), based on user information indicating the interest object (para. [0054]-[0055]); 
determining a target viewing area around the interest object, in the 360 degree video (para. [0060] “cuts out a region of interest”; FIG. 4 #301 & #302; FIG. 6 #400-402; FIG. 12 # 601 and 602; FIG. 14 #701, 702, and 703); and 
dividing the 360 degree video into the target viewing area and a remaining viewing area excluding the target viewing area (Kogure defines a region of interest, see para. [0060] “cuts out a region of interest”; FIG. 4 #301 & #302; FIG. 6 #400-402; FIG. 12 # 601 and 602; FIG. 14 #701, 702, and 703. The remaining area is the area besides the region of interest).
Kogure further teaches performing distortion correction on the target viewing area (para. [0061] “the distortion correction processing unit 107 performs a distortion correction process on the image cut out), does not further teaches the rest of the limitations in the amended claim 1.
Masuda teaches a method for generating a distortion-corrected output image from a distorted wide-field-of-view image (ABSTRACT; FIG. 2). An intermediate output 
Taking the combined teachings of Kogure and Masuda as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing distortion correction as performed by Masuda in order to obtain a quality-speed balance when processing a 360 degree video. 
Since Masuda corrects distortion frame by frame, which including selected area and unselected area, the output frame includes both corrected areas (FIG. 5A; para. [0055]; FIG. 14A-14B).
As per claim 2, dependent upon claim 1, Kogure in view of Masuda teaches displaying the 360 degree video; receiving a selection of the interest object in the 360 degree video that is displayed; and setting the user information to indicate the interest object, based on the selection of the interest object being received (Kogure FIG. 1 #15; FIG. 4, 6,1  &12; para. [0054]-[0055]; para. [0072]). 
As per claim 3, dependent upon claim 1, Kogure in view of Masuda teaches determining the interest object, further based on any one or any combination of facial 
As per claim 4, dependent upon claim 1, Kogure in view of Masuda teaches determining the target viewing area comprises determining an actual size of the target viewing area to be a predetermined size (Kogure para. [0055] “The set size of the region described above may be determined in advance as an occupancy ratio to the entire image”) or based on the user information indicating the actual size. 
As per claim 5, dependent upon claim 1, Kogure in view of Masuda further teaches determining a plurality of objects in the 360 degree video, based on the user information indicating the plurality of objects; wherein the determining the target viewing area comprises determining the target viewing area around the plurality of objects, in the 360 degree video (Kogure para. [0054]-[0055], [0060]; FIG. 10, 12, 14). 

As per claim 9, dependent upon claim 1, Kogure in view of Masuda teaches that the target viewing area is offset from a center of the interest object, based on a position of the interest object (Kogure FIG. 4 #301 & 302). 
As per claim 13, dependent upon claim 1, Kogure in view of Masuda teaches that the method is performed by one or more nodes in a network (Kogure FIG. 3, 17 &18). 
Claim 14, an independent apparatus claim, is rejected as applied to method claim 1.

Claim 15, dependent upon claim 14, is rejected as applied to claim 2 above.

Claim 16, dependent upon claim 14, is rejected as applied to claim 3 above.

Claim 17, dependent upon claim 14, is rejected as applied to claim 4 above.

Claim 18, dependent upon claim 14, is rejected as applied to claim 5 above.

Claim 20, an independent medium claim, is rejected as applied to method claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Kogure (US Publication 2019/0197660 A1), in view of Masuda et al. (US Publication 2008/0193042 A1, hereafter Masuda), as applied above to claim 1, and further in view of Croxford (US Publication 2020/0250454 A1).
As per claim 7, Kogure in view of Masuda does not teach the recited limitations.
Croxford discloses a method for processing video data, in which encoding regions of interest within input frames is performed in accordance with a different encoding scheme to the remaining regions within the input frames (AB). Specifically, the regions of interest may be encoded at a higher quality level, and the remaining portion may be encoded at a lower quality level (para. [0055]-[0059]). Croxford further teaches merging the encode data of regions of interest and remaining portion (FIG. 1 #140).
Taking the combined teachings of Kogure, Masuda and Croxford as a whole, it would have been obvious for a person with ordinary skill in the art before the effective . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of Masuda et al. (US Publication 2008/0193042 A1, hereafter Masuda), as applied above to claim 1, and further in view of Tanaka et al. (US Publication 2013/0176208 A1, hereafter Tanaka).
As per claim 8, Kogure in view of Masuda does not teach the recited limitations.
	Tanaka discloses a method for aligning the center of a gaze area and the center of an object (para. [0209]). 
Taking the combined teachings of Kogure, Masuda and Tanaka as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider aligning the center of a target viewing area and the center of an object in order to put the object in a more important position.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of Masuda et al. (US Publication 2008/0193042 A1, hereafter Masuda), as applied above to claim 1, and further in view of Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli).
As per claim 11, Kogure in view of Masuda does not teach the recited limitations.

Taking the combined teachings of Kogure, Masuda and Adsumilli as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider encoding background and foreground of an image in different schemes as performed by Adsumilli in order to achieve a good balance between quality and efficiency. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of in view of Masuda et al. (US Publication 2008/0193042 A1, hereafter Masuda) and Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli), as applied above to claim 11, and further in view of Klassen (US patent 6,498,868 B1).
As per claim 12, Kogure in view of Masuda and Adsumilli teaches determining a new foreground element of the 360 degree video (Kogure FIG. 6, 12, 14), but does not teach the rest limitations.
Klassen teaches a method for merging new object and old background and generating a new composite image (col. 2 lines 25-37).
Taking the combined teachings of Kogure, Masuda, Adsumilli and Klassen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a new composite . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664